Allowable Subject Matter
Claims 1-13 and 15-16 are allowed.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art does not show, disclose or render obvious that for a leaning vehicle which has at least wheels having a steering actuator that imparts a force causing the left and right suspension units to turn about the left and right steering axis and a leaning actuator that imparts a force causing the body frame to lean left or right to the link mechanism, the leaning vehicle has a control unit configured to select a first mode in which both of the steering actuator and the leaning actuator are employed in order to control a leaning angle of the body frame in cooperation with the steering mechanism; and a second mode in which the steering actuator is employed without employing the leaning actuator in order to control a leaning angle of the body frame in cooperation with the steering mechanism.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE P CONDRA whose telephone number is (313)446-4843. The examiner can normally be reached M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DARLENE P. CONDRA
Primary Examiner
Art Unit 3616



/DARLENE P CONDRA/Primary Examiner, Art Unit 3616